Citation Nr: 0212819	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-03 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the thoracolumbar spine.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for left hand disorder.  

4.  Entitlement to service connection for a bilateral wrist 
disorder.  

5.  Entitlement to service connection for right ear otitis 
media and otitis externa.  

6.  Entitlement to a disability rating greater than 10 
percent for right leg varicose veins.  

(The issues of service connection for an eye disorder and of 
a compensable disability rating for low back pain will be the 
subject of a later decision).     


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1974 and from April 1974 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and September 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

The Board notes that the veteran's appeal of the December 
1996 rating decision included the issue of service connection 
for diabetes mellitus with cataracts.  However, the RO 
resolved that issue in the veteran's favor by granting 
service connection for diabetes in a January 2002 rating 
decision, such that the issue is not currently in appellate 
status.

The veteran's September 1998 notice of disagreement listed 
all issues from the September 1998 rating decision.  However, 
his December 1998 substantive appeal stated that he had read 
the statement of the case and was appealing only the specific 
issues listed.  Those issues, not including issues discussed 
from the appeal perfected from the December 1996 rating 
decision, were service connection for the hand, bilateral 
wrists, an eye disorder, and a right ear disorder.  
Accordingly, the issues on appeal are as stated above and the 
appeal with respect to the other issues is considered 
withdrawn.  See 38 C.F.R. § 20.204 (2001).  The claim for 
service connection for cataracts, previously addressed in 
conjunction with diabetes in the December 1996 rating action, 
is combined with the claim for service connection for an eye 
disorder denied in the September 1998 rating decision.  

The veteran also submitted a notice of disagreement with the 
May 2000 rating decision that denied service connection for 
right ankle instability and the January 2001 rating decision 
that denied an increased rating for the service-connected 
right shoulder disability.  After receiving the June 2001 
statement of the case, the veteran indicated in October 2001 
correspondence that he wished to withdraw his appeal on those 
two issues. Id.  These issues are therefore not currently 
before the Board. 

The Board notes that in a VA Form 9, Appeal to Board of 
Veterans' Appeals, submitted by the veteran in February 2001 
included a request for a Travel Board hearing.  The veteran 
withdrew that request in correspondence dated in September 
2001.        

The Board is undertaking additional development on the issue 
of service connection for an eye disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. at 3,105 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.  In 
addition, the Board must defer action on the claim for a 
compensable disability for low back pain, which will also be 
addressed in a subsequent decision.    



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Competent evidence of record relates DDD of the 
thoracolumbar spine to the veteran's period of active duty 
service.  

3.  There is no competent evidence of current bilateral knee 
disorder related to the veteran's active duty service.  

4.  There is no competent evidence of current left hand 
disorder related to the veteran's active duty service.  

5.  There is no competent evidence of current bilateral wrist 
disorder related to the veteran's active duty service.  

6.  There is no competent evidence of current chronic right 
ear otitis media and otitis externa related to the veteran's 
active duty service.  

7.  Manifestations of right leg varicose veins include 
subjective complaints of right leg pain and swelling relieved 
by elevation or with use of compression hose, and objective 
evidence of palpable varicosity in the area of the greater 
saphenous vein ranging from below the knee to mid thigh, as 
well as other more minor varicosities below the knee in the 
lesser saphenous vein.  There is no evidence of marked 
distortion and sacculation of the veins, and no objective 
evidence of active ulcer, edema, eczema, stasis pigmentation, 
or erythema.



CONCLUSIONS OF LAW

1.  Service connection for DDD of the thoracolumbar spine is 
established.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

2.  A bilateral knee disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

3.  A left hand disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

4.  A bilateral wrist disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

5.  Chronic right ear otitis media and otitis externa was not 
incurred or aggravated during active duty service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

6.  The criteria for a 20 percent disability rating for right 
leg varicose veins have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7120 (2001); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the December 1996 and September 1998 rating decisions, 
February 1998 and November 1998 statements of the case, and 
supplemental statements of the case dated through June 2001, 
the RO generally provided the veteran and his representative 
with the applicable law and regulations and gave notice as to 
the evidence needed to substantiate the claims.  It is 
specifically noted that issues addressed in the June 2001 
supplemental statement of the case were, as stated therein, 
adjudicated under the new legislative criteria.  In addition, 
the claims folder contains complete service medical records, 
VA medical records from the Loma Linda VA Medical Center, and 
reports of pertinent medical examinations, as well as 
multiple submissions of statements and records by the 
veteran.  During the August 2000 personal hearing, the 
Hearing Officer asked the veteran if he had any other VA 
medical treatment or treatment from private physicians.  The 
veteran responded that he only had VA treatment at the Loma 
Linda facility.  The Board therefore finds no reasonable 
possibility that further notice or assistance to the veteran 
would result in any benefit to the veteran. 

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).



Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).
 
Initially, the Board finds that the evidence supports service 
connection for DDD of the thoracolumbar spine.  38 U.S.C.A. § 
5107(b).  The report of the June 2000 VA orthopedic 
examination shows that the veteran has DDD at T9 through T12.  
The examiner opined that it was likely that the DDD was due, 
in part, to lumbar strain the veteran suffered during 
service.  There is no contrary medical opinion of record.  
Therefore, service connection is granted for DDD of the 
thoracolumbar spine.  

However, considering the evidence of record, the Board finds 
that service connection is not warranted for any of the 
remaining disabilities.  Specifically, a current disability 
is required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the record is negative for competent 
evidence of current bilateral knee disability, left hand 
disability, bilateral wrist disorder, or chronic right ear 
disorder.  The veteran's personal, lay opinion as to the 
existence of these disabilities, offered without the benefit 
of medical training or knowledge, is not competent evidence 
required for purposes of granting service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   

With respect to the knees and wrists, VA orthopedic 
examination in June 1999 showed no findings on physical 
examination and no evidence of pathology on X-rays.  None of 
the VA medical evidence of record reflects medical findings 
of chronic knee or wrist disability.  Although the veteran 
describes having pain in these joints, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).    

In addition, there is no competent evidence of current left 
hand disorder.  A service medical record dated in September 
1969 shows contusions and bruises on the left hand.  However, 
subsequent in-service and post-service medical records fail 
to demonstrate any current, chronic residual from the injury.  
See 38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  Similarly, 
service medical records dated in August 1987 show treatment 
for right ear otitis media and otitis externa.  Again, there 
is no medical evidence thereafter, either during or after 
service, showing current, chronic residuals in the right ear. 
Id.    

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for these disorders.  
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied 
with respect to service connection for a bilateral knee 
disorder, a bilateral wrist disorder, a left hand disorder, 
and right ear otitis media and externa.



Increased Rating for Right Leg Varicose Veins

Factual Background

The RO granted service connection for chronic venous 
insufficiency of the right leg (rated as varicose veins) in a 
May 1989 rating decision.  It assigned a 20 percent 
disability rating at that time.  It reduced the evaluation to 
10 percent in an October 1991 rating action.  

The veteran submitted a claim for an increased rating in 
January 1996.  He indicated that he had pain and cramping on 
exertion.  

In July 1996, the veteran underwent a VA vascular 
examination.  He complained of progressively increasing pain, 
particularly near the knee and also at night, that was 
exacerbated by walking and standing.  He elevated the leg 
with a pillow.  Examination revealed several areas of 
varicosities over the right calf and the front of the right 
lower leg and a mild brawny area over the skin on the right 
lower leg.  All pulses were palpable bilaterally.  The 
veteran walked with a severe limp.  

The veteran was afforded another VA vascular examination in 
April 1998.  He reported having constant leg pain that was 
worse with walking.  He also had swelling relieved and 
controlled by TED hose.  Examination showed palpable 
varicosity from the medial distal leg up to the medial mid 
thigh, which was nontender to palpation and soft, and a 
purplish scar over the distal medial leg apparently secondary 
to past ulcer.  The skin was supple and without woodiness.  
There was no current leg edema, break-down of skin or 
ulcerations, erythema, eczema, or stasis pigmentation.  The 
examiner commented that the veteran's limiting symptoms 
appeared to be unrelated to the varicosities.  There was no 
evidence of current phlebitis or venous stasis changes.  

The June 1999 VA orthopedic examiner noted very mild 
varicosities below the knee on examination.  There were mild 
trophic changes but good pedal pulses.  

During the July 1999 VA vascular examination, the veteran 
complained of waking at night with right leg pain.  Wearing 
compression stockings helped with the swelling.  He had a 
previous ulceration on the medial malleolus.  On examination, 
there were palpable pedal pulses bilaterally.  There was a 
four by six area of pigmentation at the medial malleolus on 
the right side.  The examiner found palpable varicose veins 
in the region of the greater saphenous vein from the distal 
calf to midthigh.  In addition, varicosities of the lesser 
saphenous vein were appreciated to a lesser extent mainly in 
the midcalf region.  A September 1999 addendum noted that 
testing of the right lower extremity revealed evidence of 
reflux in the greater saphenous vein only.  

The veteran was afforded another VA vascular examination in 
June 2000.  He complained of aching pain and swelling in the 
right leg.  The pain increased throughout the day but was 
relieved with elevation.  The swelling was also relieved with 
elevation and was treated with compression stockings.  
Examination revealed palpable pulses.  There was a varicosity 
starting at the right medial knee and extending approximately 
one-third up the right thigh.  There were also some 
varicosities on the anterior surface of the right leg.  The 
veteran had a well-healed ulcer of the right medial leg that 
has some brown discoloration at the old ulcer base.  There 
was no edema or eczema.  

The examiner from the June 2001 VA endocrinology examination 
noted the presence of dilated superficial veins on the right 
lower extremity, but no edema.  

VA medical records dated from April 1995 were generally 
positive for varicose veins in the right leg at the knee 
joint medially and at the calf without findings of edema, 
erythema, or lesions.  Notes dated in February 1998 indicated 
that the veteran had varicose veins with scarring, as well as 
discoloration from previous venous stasis ulcers of the right 
leg.  A March 1998 statement related that the veteran had 
stasis ulcers, stasis dermatitis, large superficial 
varicosities, and leg swelling.  In May 1998, the veteran was 
hospitalized for right thigh deep venous thrombosis.  
Examination showed venous stasis ulcer on right calf.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right leg varicose veins are currently 
evaluated as 10 percent disabling under Diagnostic Code 
(Code) 7120.  38 C.F.R. § 4.104.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
criteria for rating cardiovascular disorders, effective 
January 12, 1998.  See 62 Fed. Reg. 65,207 (1997) (codified 
at 38 C.F.R. pt. 4).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to January 12, 1998, the Board may 
apply only the previous version of the rating criteria.  As 
of January 12, 1998, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that, in its September 1998 and subsequent 
supplemental statements of the case, the RO considered the 
amended version of the regulations in determining that no 
increase was warranted.  Accordingly, the Board may similarly 
consider each version of the regulations without determining 
whether the veteran will be prejudiced thereby.  Bernard, 4 
Vet. App. at 392-94.  

Under the previous version of the regulation, a 10 percent 
rating is assigned for moderate varicose veins, with 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion, whether unilateral 
or bilateral.  A 20 percent rating is warranted for 
unilateral varicose veins that are moderately severe, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters (cm) in diameter, with symptoms of pain or 
cramping on exertion, but no involvement of the deep 
circulation.  A 40 percent rating is in order for severe 
unilateral varicose veins, involving superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2 cm in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, but no 
involvement of the deep circulation.  The Note to Code 7120 
adds that severe varicosities below the knee, with 
ulceration, scarring, or discoloration and painful symptoms 
will be rated as moderately severe.  38 C.F.R. § 4.104, Code 
7120 (1997).  

Under the amended version of the regulations, a 10 percent 
rating is assigned for varicose veins when there is 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is warranted for varicose veins 
with persistent edema, incompletely relieved by elevation of 
the extremity, with or without beginning stasis pigmentation 
or eczema.  When there are varicose veins with persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, a 40 percent rating is in order.  
38 C.F.R. § 4.104, Code 7120 (2001).  

In this case, the Board finds that the overall disability 
picture more closely approximates the rating criteria for a 
20 percent evaluation under the previous regulation.  That 
is, there is subjective description of right leg pain and 
swelling relieved by elevation or with use of compression 
hose, evidence of palpable varicosity in the area of the 
greater saphenous vein ranging from below the knee to mid 
thigh, as well as other more minor varicosities below the 
knee in the lesser saphenous vein.  The Board finds this 
evidence sufficient to warrant a 20 percent rating under the 
previous version of Code 7120. Id.  

It is emphasized that the evidence does not more nearly 
approximate the criteria for a 40 percent rating under the 
previous or amended versions of Code 7120. Id.  VA 
examination reports describe palpable varicose veins.  There 
is no evidence of marked distortion and sacculation.  In 
addition, actual current ulcer has not been found on VA 
examination, though VA medical records generally suggest at 
least one episode of ulceration in 1998.  Moreover, VA 
examination reports are negative for edema, eczema, stasis 
pigmentation, or erythema.  Accordingly, the Board finds that 
the evidence supports no more than a 20 percent disability 
rating for right leg varicose veins.  38 C.F.R. § 4.3.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, service connection for DDD of the 
thoracolumbar spine is granted.  

Service connection for a bilateral knee disorder is denied. 

Service connection for left hand disorder is denied.   

Service connection for a bilateral wrist disorder is denied. 

Service connection for right ear otitis media and otitis 
externa is denied. 

Subject to the law and regulations governing the payment of 
monetary benefits, a 20 percent disability rating for right 
leg varicose veins is granted.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

